Case 1:21-cv-02407-NRB Document 12 Filed 08/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COLETT LINDO,
Plaintits.,
ORDER
- against -
21 Civ. 2407 (NRB)
AUDREY DeJONGE,
Defendant.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

It having been reported to this Court that this case has been
SEttléd, LE. ds

ORDERED that the above-captioned action be, and hereby is,
dismissed without costs and without prejudice to restoring the
action to this Court’s calendar if the application to restore the

action is made within 30 days.

DATED: New York, New York
August 25, 2021

NAOMT RETCE BUCHWALD
UNITED STATES DISTRICT JUDGE
